Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-8, 10-12, 14, 16-19, 21-23, 25-26 and 29-30 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	Applicant’s remarks submitted on 7/16/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments " in response to transmission of the data together with the GF-ID, receiving, by the UE, an acknowledgement together with a timing advance, wherein the UE is in the grant free state" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art Li at [0050] discloses the UE transitioning to the grant less state (i.e inactive mode) when no data is to be sent. Li at [0071] discloses the UE sending PRACH and based on the PRACH, the network node estimates timing advance. The timing advance is then transmitted to the UE in RAR (=acknowledgement) means UE is receiving timing advance together with RAR
	 Prior art Deenoo at [0371] disclosing that when the WTRU is in INACTIVE or light connected state said WTRU transmits a transport block including an amount of data no larger than a specific threshold x. Moreover the same paragraph [0371] also discloses that when the WTRU transmits said transport block it also includes in the transmission the identity of the WTRU and/ or the WTRU context that is considered a GF-ID.     

 	Claims 12, 22, 25 and 29 are allowable based on the similar reasoning
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478